Title: To Alexander Hamilton from Lewis Tousard, 15 July 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Major General Alexdr. Hamilton.
            Dr. Sir,
            Newport July 15th 1799.
          
          The inclosed copy of my letter to Captn. Wm. Littlefield, and the answer of that officer will explain to you the Subject which I have the honor of Submitting to your decision. In the moment when our generals are endeavouring to give to the Army that respectability which discipline and subordination can only obtain; It becomes highly necessary that Inferior Officers should never be Suffered to refuse to obey an order, nor to make any material alteration in their Garrison, without giving a timely and respectful notice of its necessity to his Superior Officer. If my opinion is wrong in thinking that it was as easy as it was the Duty of Captn. L. to inform me of the request of the President of the Town Council; If without my being previously informed, Guns may be fired from a Fort, The Commandant of which, Major Jackson (who was then, and is still at Boston) is to obey my orders, I will with a grateful Submission receive, either your censure or your approbation on the Subject.
          The difficulty and reluctance, which I met with when you ordered me to take the Command at Rhode Island, in March last, yielded to my love of peace and harmony. Now Captn. L. “takes the liberty of remarking that the present station of his company does not subject it to any partial Orders.” Two Captains of My battalion George Ingersol, & Nehemiah Freeman although placed also in separate Stations, have obey’d the circular letter, which I wrote to them, in consequence of your order. The other, Captn. Elliot, is not with his company. Is the respectability of a Major’s Command, over the Captains of his Battalion, an illusory Character, when you have been at So much trouble to establish it? Are the orders of a major to be disobey’d by any of the Captains of his Battalion, because he is in a separate station, and when such orders do not interfere with his Garrison duty? Is the Major to be denied the returns which can only enable him to ascertain, and to report to you the situation of his Battalion?
          All these points, Dr. Sir, are of an important moment, and require from your military experience, such a decision as to leave no door open to interpretation, to persons little used to discipline, and to that implicit obedience, which is the soul of a well regulated Army.
          Your Answer will meet me at Boston where I will be at the end of the week.
          With the greatest respect I have the honor to be Dr Sir Your most humble and obliged Servt
          
            Lewis Tousard
          
          
            NB. I beg leave to observe that Captn. L. could not be ignorant that my request was only a matter of form; that his giving me the information, as his superior officer, would not have delay’d one single moment, the execution of the Laws of Congress, and of the request of the President of the Town Council, which he certainly could not Suppose my intention was of opposing (having always lived with that gentleman and the Citizens at large in the greatest harmony and good understanding).
            
              L T
            
          
        